        Case 3:20-cr-03202-BAS Document 68 Filed 06/14/21 PageID.192 Page 1 of 1

                                  UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                 Case No. 20-cr-03202-BAS-2

                                            Plaintiff,
                         vs.
                                                                 JUDGMENT OF DISMISSAL
Amy Anne Loveland,


                                          Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an information has been filed in another case against the defendant and the Court has
☐
      granted the motion of the Government for dismissal of this case, without prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☒     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☒     of the offense(s) as charged in the Indictment/Information:
      Ct 1 - 21:841(a)(1); 18:2 - Possession of Methamphetamine with Intent to Distribute; Aiding and Abetting
      Ct 2s - 21:844 - Possession of a Controlled Substance (misdemeanor)




Dated: 6/14/2021
                                                          Hon. Jill L. Burkhardt
                                                          United States District Judge
